



COURT OF APPEAL FOR ONTARIO

CITATION:
Treat
    America Limited v. Leonidas, 2012 ONCA 748

DATE: 20121127

DOCKET: C55002

Goudge, Feldman and Blair JJ.A.

BETWEEN

Treat America Limited

Applicant (Respondent)

and

Robert G. Leonidas

Respondent (Appellant)

and

The Commissioner of Competition

Intervener

Jay L. Naster, for the appellant

Darryl T. Mann, for the respondent

James D. Sutton and Belinda Peres, for the intervener

Heard: March 26, 2012

On appeal from the order of Justice Colin L. Campbell of
    the Superior Court of Justice, dated December 9, 2011, with reasons reported at
    2011 ONSC 7325.

Feldman
    J.A.:

A.

Introduction

[1]

The appellant, Robert Leonidas, is the former President and Chief
    Executive Officer of Nestlé Canada Inc. and is one of a number of targets of a criminal
    investigation being conducted in Canada by the Commissioner of Competition in
    respect of an alleged conspiracy by a number of chocolate manufacturers to
    unreasonably enhance the price of chocolate candy in Canada.

[2]

The Commissioner initiated the investigation by obtaining search
    warrants, based on sworn information contained in affidavits (the Informations
    to Obtain (ITOs)). Following execution of the search warrants, the ITOs were
    filed in court and the information contained in them then became available to
    the public. As a result, various class actions were commenced in multiple
    jurisdictions in the United States against a number of chocolate manufacturers
    there and in Canada for damages suffered from the alleged conspiracy to inflate
    the price of chocolate candy in the U.S.

[3]

Those lawsuits have been combined into Multidistrict Litigation (MDL)
    known as
In Re: Chocolate Confectionary Antitrust Litigation
, MDL
    Docket No. 1935, Civil Action No. 1:08-MDL-1935, which is under case management
    by Judge Christopher C. Conner of the United States District Court for the
    Middle District of Pennsylvania. Although Nestlé Canada was originally one of
    the defendants, the action was dismissed against it on jurisdictional grounds.
    There is now only one Canadian defendant, Hershey Canada Inc. The appellant is
    not a defendant.

[4]

The plaintiffs in the class action (represented by the respondent, Treat
    America Limited), wish to examine the appellant to obtain his information
    regarding the merits of their claim. Judge Conner issued a Letter of Request
    for International Judicial Assistance (LOR), seeking an order from the Ontario
    Superior Court, compelling the appellant to appear for a deposition and provide
    oral testimony under oath as a witness in the MDL. The Commissioner was granted
    intervener status in the MDL and sought and obtained from Judge Conner a number
    of conditions in respect of the LOR.

[5]

The order enforcing the LOR was granted by the application judge, C.
    Campbell J. of the Ontario Superior Court of Justice, together with a number of
    further conditions, designed to protect the appellants interests.

[6]

The appellant appeals from that order on the basis that it is contrary
    to Canadian public policy in respect of his right to remain silent and that it
    is unduly burdensome on him.

B.

Background
Facts

(1)

Investigation by the Commissioner and the MDL

[7]

The application judge accepted the following findings regarding the
    historical and factual context underlying the LOR:

·

The [appellant] is a target of an ongoing criminal investigation
    in Canada being conducted by the Competition Bureau. As a consequence, the
    Competition Bureau is prohibited from conducting a compelled examination of the
    [appellant] for the purposes of advancing the criminal investigation.

·

The Letter of Request was issued further to class actions in the
    United States (the MDL) which were commenced as a direct result of the
    publication of two Informations to Obtain search warrants sworn by an officer
    of the Competition Bureau, wherein the [appellant] was identified as a target
    of the criminal investigation being conducted by the Competition Bureau.

·

The [respondent] seek[s] to conduct a compelled examination of
    the [appellant] in respect of the very same matters which are the subject of
    the ongoing criminal investigation.

·

Although not a party to the MDL, the Competition Bureau has
    intervened in the MDL, reached agreements with counsel for the plaintiffs to
    the MDL, and made submissions to the Court in the MDL intended to facilitate
    the taking of Canadian Depositions including the issuance of the Letter of
    Request herein seeking to compel the [appellant] to testify.

·

At least one, if not more, of the parties to the MDL has been
    granted immunity from prosecution by the Competition Bureau, or leniency, in
    return for,
inter alia
, the provision of ongoing assistance to the
    Competition Bureau. Those parties are entitled to participate in the compelled
    examination of the [appellant].

·

Further to its intervention in the MDL, the Competition Bureau
    has sought and obtained an order from the requesting court (CMO No. 7A) that
    requires the Competition Bureau to be given notice if, and when, any compelled
    testimony from a Canadian Deposition, including any deposition that may be
    taken of the [appellant], is to be used at any hearing or trial.

·

Further to its intervention in the MDL, the Competition Bureau
    has sought and obtained an order from the requesting court (CMO No. 7A) the
    effect of which is to prohibit the [appellant] and his counsel from reviewing
    information that is necessary to properly prepare for questions that may be
    asked during the course of any compelled examination that may be ordered
    pursuant to the Letter of Request, thereby further prejudicing the
    [appellant]s rights.

·

The [appellant], a non-party to the MDL, is being compelled to
    give testimony relevant solely to the merits of the [respondents] claim, in
    the context of U.S. class proceedings which have not been certified; were the
    action being tried in Ontario, such pre-certification discovery, particularly
    of a non-party, would not be permitted.

[8]

The pre-certification discovery in the MDL is proceeding at the same
    time both on class certification issues, as well as on the merits of the claim.
    The appellant refused to be examined voluntarily in the MDL. In oral argument
    in this court, counsel for the Commissioner confirmed that the appellant was
    shortly going to be charged personally with criminal offences under the
Competition
    Act
, R.S.C. 1985, c. C-34, in respect of alleged price fixing of chocolate
    confectionary in Canada by a number of chocolate manufacturers.

(2)

Proceedings before the Application Judge

[9]

In light of this background, the application judge asked for the
    participation of the Commissioner on the application and received written
    submissions. On the resumption of the hearing, it became clear that the
    appellants concern was the possible prejudice to him if the Commissioner were
    to obtain access to his deposition while he is under investigation or
    indictment. The Commissioner has the potential to obtain access to his
    deposition directly, and as well, indirectly, through at least one of the
    parties to the MDL who is a co-operating party with the Commissioner, and who
    has been granted immunity by the Commissioner. That party will have direct
    access to the appellants deposition evidence.

[10]

The
    application judge reviewed the history of the Commissioners involvement in the
    MDL proceeding in the U.S. In that proceeding, the Commissioner had sought and
    was accorded intervener status by Judge Conner. In that capacity, the
    Commissioner obtained amendments to the original protective order, CMO No. 7,
    dated December 19, 2008.

[11]

CMO
    No. 7 provided restrictions on disclosure of discovery material designated as
    confidential or highly confidential. However, regardless of the designation,
    discovery material could be disclosed to anyone identified in the material or
    to a witness at a deposition in the litigation if necessary for the purposes of
    the deposition.

[12]

The
    Commissioner intervened in the MDL for the purpose of seeking further
    disclosure restrictions on the Canadian depositions, including that of the
    appellant, in order to protect the integrity of its ongoing investigation.
    Judge Conner amended CMO No. 7 by CMO No. 7A on Feb 1, 2011. According to that
    order, transcripts of Canadian depositions are not to be shown to witnesses in
    other Canadian depositions, and the Commissioner is to be provided with notice
    before any Canadian deposition is used.

[13]

The
    appellant argued before the application judge, as he does on this appeal, that:
    1) the enforcement of the LOR is both contrary to the public policy of Canada
    in respect of his right against self-incrimination, as well as unduly
    burdensome on the appellant; 2) if the LOR is enforced, then CMO No. 7A should
    not be given effect to the extent that it prohibits the appellant from learning
    the testimony of other witnesses to prepare for his examination, it gives
    notice of the use of his testimony in the litigation to the Commissioner, and
    it binds his counsel.

[14]

The
    application judge concluded that an order could be crafted that would
    adequately protect the appellants immunity rights in respect of his compelled
    testimony, while also honouring Canadas comity obligations to the U.S. court.

[15]

On
    the issue of whether it was unduly burdensome on the appellant to be denied
    access to other depositions in order to prepare for his, the application judge
    analogized to r. 39.03 of Ontarios
Rules of Civil Procedure,
R.R.O.
    1990, Reg. 194, saying that if the appellants evidence were taken under that
    rule, he would similarly not be entitled to review the transcripts of other
    witnesses in preparation.

[16]

On
    the issue of the appellants immunity rights, the application judge referred to
    the protection afforded by the
Canada Evidence Act
, R.S.C. 1985, c.
    C-5 and s. 13 of the
Charter
to limit the use that could be made of
    his compelled testimony. However, in order to minimize the Commissioners
    ability to obtain and use the transcript of the appellants examination for any
    purpose, the application judge did two things: 1) he accepted an undertaking
    from counsel for the Commissioner to provide notice to the appellant of any
    move by the Commissioner to seek access to the appellants transcript or of any
    move by another party to make the appellants evidence public prior to trial;
    and 2) he added a condition to the LOR that the requesting court allow for
    notice to be given to the appellant of any motion to vary either CMO No. 7 or
    CMO No. 7A, and further that the appellant would be entitled to make
    submissions without attorning to the jurisdiction of the MDL court.

[17]

Finally,
    at the settlement of the order following release of his reasons, the
    application judge added that the protections against self-incrimination
    provided both by Ontarios
Evidence Act,
R.S.O. 1990, c. E.23 and the
Canada
    Evidence Act
would apply to the evidence to be given by the appellant
    pursuant to the LOR.

C.

Issues on the Appeal

[18]

The
    appellant raises the following issues on the appeal: 1) Did the application
    judge err by concluding that enforcement of the LOR would not breach the
    appellants
Charter
rights, and in that way be contrary to Canadian
    public policy and sovereignty concerns? 2) Did the application judge err by:
    (a) concluding that enforcement of the LOR would not be unduly burdensome for
    the appellant; and (b) trying to minimize prejudice to the appellant by adding
    a condition to the LOR that would allow or effectively force him to make
    submissions in the U.S. court to oppose release of his deposition?


D.

Analysis

The Test for Enforcement of an LOR

[19]

The
    six-part test for enforcement of an LOR was set out in
Re Friction Division
    Products, Inc. and E. I. Du Pont de Nemours & Co. Inc. (No.2)
(1986),
    56 O.R. (2d) 722 (H.C.), at p. 732. It has been affirmed by this court on a
    number of occasions, most recently in
Treat America Ltd. v. Nestlé Canada
    Inc.
, 2011 ONCA 560, 340 D.L.R. (4th) 707, at para. 12. Before an order
    giving effect to letters rogatory will be made, the evidence, including the
    letters rogatory, must establish that:

(1)     the evidence sought is relevant;

(2)     the
    evidence sought is necessary for trial and will be adduced at trial, if
    admissible;

(3)     the evidence is not otherwise obtainable;

(4)     the order sought is not contrary to public policy;

(5)     the
    documents sought are identified with reasonable specificity;

(6)     the order
    sought is not unduly burdensome, having in mind what the relevant witnesses
    would be required to do, and produce, were the action to be tried here.

[20]

In
R. v. Zingre
, [1981] 2 S.C.R. 392, at p. 401, the Supreme Court
    described how the two principles of sovereignty and comity co-relate in the
    context of enforcement of a letter of request for examination:

[T]he courts of one jurisdiction will give effect to the laws
    and judicial decisions of another jurisdiction, not as a matter of obligation
    but out of mutual deference and respect. A foreign request is given full force
    and effect unless it be contrary to the public policy of the jurisdiction to
    which the request is directed (see
Gulf Oil Corporation v. Gulf Canada Limited
    et al.
, [1980] 2 S.C.R. 39) or otherwise prejudicial to the sovereignty or
    the citizens of the latter jurisdiction.

[21]

The
    court in
Zingre
, at p. 401
,
then gave a number of examples in
    which the public policy or sovereignty principle overrode the comity principle
    and the order was refused: a) where the request for documents was vague and
    would not have been enforced in the Canadian context; b) where discovery of the
    person would not have been allowed under local laws; c) where the main purpose
    of the examination was a fishing expedition; d) where the person examined
    would be committing an offence in order to comply with the order; and e) where
    the purpose of the request was to use the persons testimony in proceedings
    against him in the requesting country.

[22]

The
    appellant does not dispute the 
Friction
test criteria. He relies on
    numbers four and six, submitting that enforcement of the LOR would be contrary
    to Canadian public policy and unduly burdensome.


Issue 1: Would enforcement of the
    LOR breach the appellants
Charter
rights and in that way be contrary
    to Canadian public policy and sovereignty?

[23]

The
    appellant submits that the application judge failed to consider how enforcement
    of the LOR in its factual and historical context would infringe his right to
    silence under s. 7 of the
Charter
as a right that encompasses more
    than use immunity for his compelled testimony. He further submits that the
    application judge failed to take into account the role that the Commissioners
    actions played in bringing about the MDL and the effect on the appellants
    rights of the Commissioners subsequent intervention in that litigation.

[24]

The
    appellants concern is that by forcing him to testify in the MDL, the
    Commissioner or other persons working with the Commissioner who have been
    granted immunity will have access to the deposition with the following
    consequences: 1) it will provide a roadmap to the appellants defence to the
    Commissioners allegations; 2) it may cause the Commissioner or others to
    adjust their strategies or positions in proceedings against him; 3) it will
    provide the Commissioner the ability to access (including with a warrant)
    information not otherwise permitted in the Canadian criminal process or
    pursuant to Canadian constitutional law; and 4) it will deny the appellant all
    the protections included in the right of a target to remain silent, beyond
    testimonial immunity.

[25]

These
    concerns arise in the context of the following issues raised by the appellant:
    (a) the role of the Commissioner and its impact, (b) the scope of the
Charter
protection against self-incrimination in the context of enforcing an LOR as
    Canadian public policy, and (c) the terms of the approval of the LOR which are
    discussed under Issue 2.

(a)

The legal effect of t
he
    Commissioners role in bringing about the MDL

[26]

The
    appellant alleges that the Commissioner effectively instigated the MDL by not
    seeking a sealing order for the ITOs once the warrants had been exercised and
    the ITOs were filed with the court. In this way, he says, the Commissioner has
    caused his s. 7
Charter
right to silence to be abrogated by these
    proceedings. The appellant submits that the application judge erred by failing
    to refer to this aspect of his submissions. I do not agree.

[27]

The
    application judge asked the Commissioner to take part in the proceedings and to
    answer these allegations. The Commissioners material explains that the
    Commissioner acted in accordance with ordinary practice in not seeking to
    obtain an order to seal the material filed with the court following the execution
    of the search warrants.

[28]

The
    Supreme Court has repeatedly stressed the importance of the open court
    principle, requiring a serious risk of danger to the administration of justice
    to justify the imposition of publication bans and sealing orders:
Dagenais
    v. Canadian Broadcasting Corp.
, [1994] 3 S.C.R. 835, at p. 878;
R. v.
    Mentuck
, 2001 SCC 76, [2001] 3 S.C.R. 442, at para. 39;
Toronto Star
    Newspapers Ltd. v. Ontario
, 2005 SCC 41, [2005] 2 S.C.R. 188, at paras.
    30-34. As Dickson J. stated for the majority of the Supreme Court in
A.G.
    (Nova Scotia) v. McIntyre
, [1982] 1 S.C.R. 175, at pp. 189-90, once the
    warrant has been executed, exclusion thereafter of members of the public cannot
    normally be countenanced. In
Canada (Commissioner of Competition) v.
    Falconbridge Ltd.
(2003), 225 D.L.R. (4th) 1 at paras. 44, 95-100, this
    court refused a sealing order because the targets were not innocent third
    parties entitled to an exception to the principle of openness and public
    accessibility, but instead they were alleged to be involved in the conspiracy.

[29]

In
    the present case, the targets of the Commissioners investigation did not seek
    a sealing order over the ITOs, and it is unlikely one would have been granted. The
    fact that American litigants then viewed and acted on the ITOs in commencing
    their action and ultimately seeking to examine the appellant does not, in
    itself, make the Commissioner responsible for the appellant losing his right
    to remain silent.

[30]

In
    that context, the next issue for this court is whether the U.S. MDL that arose
    from the ITOs gives the Commissioner an advantage in its proposed proceedings
    against the appellant that is in breach of his constitutional rights.

(b)

The scope of the
Charter
protections against self-incrimination

[31]

The
    focus of the appellants submission on the scope of his s. 7
Charter
rights is that the target of an investigation has a right to remain silent and
    is not required to provide any information to authorities. He argues that this
    LOR process effectively circumvents that right and that if that testimony becomes
    available to the Commissioner either directly or indirectly, the Commissioner
    gets the benefits referred to above at para. 24 from having advance knowledge
    of the appellants position. Those benefits, he says, undermine his right to
    silence, and by inference, his right to protection from self-incrimination.

[32]

This
    court is very concerned, as was the application judge, that the appellants
Charter
rights and protections, especially as an anticipated accused person in Canada,
    be scrupulously protected and preserved. That is the heart of the Canadian
    public policy component of the 
Friction
test, as it applies in this
    case.

[33]

In
United States of America v. Pressey
(1988), 65 O.R. (2d) 141, leave to
    appeal to S.C.C. refused, [1988] S.C.C.A. No. 282, this court discussed the
    predecessor of s. 60(3) of Ontarios
Evidence Act
, which finds its
    equivalent in s. 50(1) of the
Canada Evidence Act
. Though the wording
    of these subsections provides a witness giving evidence requested by a foreign
    tribunal the right to refuse to answer questions tending to criminate himself,
    this court interpreted the section to mean that a person ordered to give
    evidence pursuant to an LOR does not have the ability to refuse to answer under
    the Fifth Amendment to the U.S. Constitution. Rather, the witness benefits from
    the protections of the Canadian forum, which consist primarily of the use
    immunity offered by s. 5(2) of the
Canada Evidence Act
and s. 9(2) of
    Ontarios
Evidence Act
, together with the protection provided by s. 13
    of the
Charter
.

[34]

Section 13 provides:

13. A witness who testifies in any proceedings has the right
    not to have any incriminating evidence so given used to incriminate that
    witness in any other proceedings, except in a prosecution for perjury or for
    the giving of contradictory evidence.

[35]

The
    purpose of the use immunity protection accorded by s. 13 of the
Charter
was discussed and explained by the Supreme Court of Canada in
R. v. Henry
,
    2005 SCC 76, [2005] 3 S.C.R. 609, and most recently in
R. v. Nedelcu
,
    2012 SCC 59. It protects a person who is compelled to give evidence in a prior
    proceeding and exposed to the risk of self-incrimination. The use immunity is
    the
quid pro quo
, offering protection from the subsequent use of that compelled
    evidence against the witness, in exchange for full and frank testimony:
Henry
,
    at para. 22.

[36]

The
    court in
Henry
emphasized that the use immunity protection offered by
    s. 13 is reserved for prior compelled or compellable testimony only (at paras.
    34, 50). However, if the prior testimony was not compelled but was given
    voluntarily, then although it still cannot be used as direct evidence against
    the person because of the s. 11(c)
Charter
right not to be compelled
    to be a witness in proceedings against oneself, if the person chooses to
    testify in the second proceeding, then the prior non-compelled testimony may be
    used to cross-examine the person:
Henry
, at para. 43.

[37]

Three
    years after
Henry
, the Supreme Court in
Juman v. Doucette
,
    2008 SCC 8, [2008] 1 S.C.R. 157, discussed the extent and effect of the implied
    undertaking rule in examinations for discovery, including in the context of use
    immunity. For the purposes of this discussion, the court held that the implied
    undertaking rule does not prevent the use of information obtained in
    examinations for discovery in one proceeding to impeach a witness in another
    proceeding (at para. 41). However, Binnie J., writing for the court, noted that
Charter
protection was not in issue in that case (at para. 54).

[38]

Binnie
    J. also pointed out that the implied undertaking rule prevents parties from
    disclosing information obtained during civil discoveries to the authorities,
    subject to either a court order or immediate and serious danger to public
    safety (at paras. 32, 40). However, he noted that a prosecutor can obtain the
    discovery transcript in other ways, either by a search warrant or, where a
    person is charged with an offence, by subpoenaing a witness to trial who has
    possession of the transcripts (at paras. 56-57).

[39]

Recently,
    in
Nedelcu
, the Supreme Court revisited its decision in
Henry
on the question of the extent of the use immunity protection guaranteed by s.
    13 of the
Charter
. For the purpose of these reasons, it is sufficient
    to say that the Supreme Court in
Nedelcu
held that s. 13 use immunity
    protection is limited to previously compelled, incriminating evidence.

(c)

Aside from use immunity in court, can the prosecutor
    obtain compelled evidence for the purpose of an investigation of the deponent?

[40]

The
    appellants position, however, is that his right to remain silent is broader
    than use immunity at trial for his deposition evidence, and extends to a full
    right not to have to disclose his position to the investigating authority
    directly or indirectly. He says that in the circumstances of this case, with
    immunity parties co-operating with the Commissioner, there will be disclosure
    and strategic advantage to the Commissioner and to the co-operating parties
    adverse in interest to the appellant.

[41]

It
    is well-established that because of the common law and s. 7
Charter
right to remain silent, no one can be compelled to provide information to the
    authorities, absent statutory or other legal compulsion:
R. v. Singh
,
    2007 SCC 48, [2007] 3 S.C.R. 405, at para. 27.

[42]

However,
    that right does not make a potential accused person immune from compulsion in a
    civil suit, either as a party or if ordered by a court, as a witness, or
    possibly to provide information to other authorities, such as to local police
    following a car accident:
Nedelcu
, at paras. 1, 103;
Juman
,
    at para. 20;
R. v. White
, [1999] 2 S.C.R. 417.

[43]

All
    statutorily compelled speech engages liberty interests under s. 7 of the
Charter
.
    Once engaged, the issue is whether the deprivation of this interest is in
    accordance with the principles of fundamental justice:
Application under s.
    83.28 of the Criminal Code (Re)
, 2004 SCC 42, [2004] 2 S.C.R. 248, at
    para. 67;
British Columbia Securities Commission v. Branch
, [1995] 2
    S.C.R. 3, at para. 33. There must be a balancing between the principle against
    self-incrimination and the principle that all relevant evidence should be
    available to the trier of fact in a search for the truth:
R. v. Jarvis
,
    2002 SCC 73, [2002] 3 S.C.R. 757, at paras. 67-68;
R. v. S. (R.J.),
[1995] 1 S.C.R. 451, at pp. 517-18, Iacobucci J.

[44]

As
    such, while a person may, for example, use s. 7 of the
Charter
to
    apply for a stay of civil proceedings pending a criminal trial or for a
    constitutional exemption, the availability of these remedies is strictly
    circumscribed due to the existence of use immunity. In
Nash v. Ontario
(1995), 27 O.R. (3d) 1, at p. 7, this court held that a stay is only justified
    in extraordinary or exceptional circumstances, stating:

The mere fact that criminal proceedings are pending at the same
    time as civil proceedings is not sufficient ground for a stay of the latter
    Even the potential disclosure through the civil proceedings of the nature of
    the accuseds defence or of self-incriminating evidence is not necessarily
    exceptional.

[45]

Likewise,
    a constitutional exemption provides immunity from testifying in a proceeding,
    but only where the predominant purpose for compelling the witness to testify is
    to obtain incriminating evidence against the witness, rather than to obtain
    evidence in furtherance of that proceeding:
Application under s. 83.28 of
    the Criminal Code (Re)
, at paras. 71-72;
British Columbia (Securities
    Commission),
at paras. 7-10;
États-Unis c. Ross
(1995), 100
    C.C.C. (3d) 320, at p. 328, Fish J.A. This court, in
Catalyst Fund General
    Partner I Inc. v. Hollinger Inc.
(2005), 79 O.R. (3d) 70, at para. 7,
    refused to grant a constitutional exemption from testifying to targets of an
    investigation because the purpose of the inquiry was fact-finding and not
    prosecutorial. In the present case, the purpose of the inquiry in the MDL is
    fact-finding. It cannot be said that the predominant purpose of the MDL is to
    obtain incriminating evidence against the appellant.

[46]

Neither
    a stay nor a constitutional exemption have been requested, nor are the criteria
    met in the context of this case. As the appellant is compelled to testify, he
    is protected by the use immunity in s. 13 of the
Charter
, which
    ensures that his compelled testimony, to the extent that it may be
    self-incriminating, cannot be used in subsequent proceedings against him for
    any purpose.

[47]

To
    the extent that the Commissioner may seek to cross-examine the appellant on his
    deposition following
Nedelcu
, the Commissioner will need to gain
    access to that compelled testimony. In
Juman
, the court explained that
    the implied undertaking rule prevents parties to the litigation in which the
    testimony is given from disclosing it to a prosecutor, but pointed out two ways
    a prosecutor could potentially obtain the transcript: 1) by obtaining a search
    warrant; or 2) after charges are laid, by subpoenaing a witness to trial.

[48]

The
    appellant is concerned with the first way, by which the Commissioner could
    obtain the transcript before laying charges and use it as part of its
    investigation. Whether that may be a violation of his s. 7 right to silence is
    an open question.

[49]

However,
    it is not necessary for the court to decide in this case whether the
Charter
protection against self-incrimination may extend to precluding a prosecutor
    from obtaining access to compelled testimony before charges are laid and using
    it for investigative purposes, because the Commissioner has agreed not to do
    so.

[50]

I
    agree with the approach of the application judge, who imposed further
    protections for the appellant against the Commissioner in the enforcement of
    the LOR. In my view, these were properly based on public policy and sovereignty
    considerations. They address the prejudice to the appellant that arises from
    the background that led to both the MDL and to the subsequent request by the
    MDL plaintiffs for the appellants testimony: see
Zingre
(para. 20
    above). Requiring the appellant to testify in response to the LOR if the
    Commissioner could subsequently access his testimony to assist in the
    preparation of the Commissioners case against him, raises public policy
    concerns that reflect on the fairness of the Canadian criminal justice system.

[51]

Addressing
    those concerns while seeking to protect the integrity of its investigation and
    potential future prosecution, and recognizing its role leading to the MDL, the
    Commissioner advised the court that it is prepared to consent to further
    conditions to provide the appellant with the further protection he seeks.

Issue 2: Are the terms of the LOR,
    of the two protective orders, and those added by the application judge
    sufficient to meet public policy and sovereignty concerns and to ensure that
    the LOR is not an undue burden?

[52]

The
    remaining issue, therefore, is whether the appellant is adequately protected
    from prejudice by the provisions of the LOR and the two protective orders, CMO
    No. 7 and CMO No. 7A, together with the extra protection added by the
    application judge.

[53]

The
    appellant says that another potential target who has co-operated with the
    Commissioner and is a party to the MDL will have access to his testimony before
    its representative testifies, but he will not have the same right. He says that
    a co-operating party may be obliged to share what is learned with the
    Commissioner. He also objects to the new protections added by the application
    judge, saying they add to his burden and if they are necessary to protect him
    in accordance with public policy, then the proper response was to refuse the
    order. Further, the appellant adds that he was not before Judge Conner, who
    made it clear that his interests were not being considered by the U.S. court,
    and that the merits aspect of the examination pre-certification would not be
    allowed in an Ontario class action. The appellant refers to these latter two
    concerns as undue burden. I will deal with these last two issues first.

(a)

Consideration of the appellants rights

[54]

Although
    Judge Conner was not concerned with the appellants rights, the application
    judge and this court are. It is in the process for obtaining the order
    enforcing an LOR that the witnesses rights are considered.


(b)

Pre-certification examination on the merits

[55]

The
    second point was not addressed by the application judge specifically in his
    reasons, and it is unclear whether the issue was raised before him. However, in
    the LOR, Judge Conner identifies five specific areas for examination and states
    that the proposed examination is narrowly tailored. In a previous LOR
    application in the same MDL,
Treat America Ltd. v. Nestlé Canada Inc.
,
    2011 ONCA 560, 340 D.L.R. (4th) 707, at para. 25, this court acknowledged Judge
    Connors explanation that a rigorous examination of the record is required at
    the certification stage, requiring a more extensive record to be presented.
    There was no challenge on the 
Friction
test criteria to the
    necessity and relevance of the evidence sought in this case. Finally, the
    respondent points out in its factum that the MDL is not only a class action. It
    also includes six individual cases that have no certification barrier and will
    continue regardless of the outcome of the certification proceedings. For these
    reasons, testifying on the merits aspect of the action is not an undue burden
    in this context.

(c)

The appellants ability to prepare for his deposition

[56]

The
    Commissioner addressed the appellants concern that the protective orders limit
    his ability to properly prepare for his deposition by preventing him from
    reviewing his testimony beforehand. The Commissioner explained that the effect
    of the orders is that examining counsel can disclose information to the
    appellant from other depositions if the appellant has authored some relevant
    material referred to, or if disclosure is necessary for him to answer any
    questions.

(d)

Potential disclosure of the appellants testimony to the Commissioner

[57]

I
    now turn to the main issue that is of concern to the appellant, which is the
    potential direct or indirect disclosure of his testimony to the Commissioner
    and its potential use in the Commissioners investigation of the appellant.

[58]

The
    Commissioner addressed the appellants concerns in two ways. First, the Commissioner
    advised that only counsel for Hershey Canada, the only Canadian party remaining
    in the MDL, will be able to attend the appellants examination, and counsel
    will not be permitted to share the content with its client or with the
    Commissioner. Second, it is not contemplated that examination transcripts will
    be shared among Canadian deponents, so the appellant will not be disadvantaged
    in that way.

[59]

Further,
    the Commissioner stated that it has no present intention to seek the
    appellants deposition transcript. The only time that could change is if the
    appellant is not charged but instead becomes a witness for the prosecution, or,
    if the appellant is charged, he testifies in a subsequent proceeding against
    him, and the Supreme Court has changed the use immunity law in its decision in
Nedelcu
,
    which it recently did.

[60]

It
    is the Commissioners understanding that under the terms of the protective
    orders, no one with knowledge of the examinations contents may share that
    information with the Commissioner. In that way, the protective orders are
    consistent with Canadian public policy found in the implied undertaking rule
    that was discussed and given full effect in
Juman
. The Commissioner
    will not have any access to the appellants deposition through other parties,
    including parties co-operating with the Commission.

[61]

As
    stated above, In order to protect its investigation and potential prosecution,
    and recognizing potential fairness concerns, the Commissioner is prepared to
    try to ensure that the appellant will have enhanced protection against any use
    of his compelled testimony. To that end, counsel for the Commissioner agreed in
    oral argument that this court could add the following conditions to the order
    enforcing the LOR: (1) the Commissioner will not seek or receive from anyone
    with knowledge of the contents of the appellants examination, information
    regarding those contents; and (2) the Commissioner will not seek a court order
    for access to the appellants testimony unless one of the two changes
    identified by the Commissioner above, at para. 59, should occur.

[62]

With
    the addition of these conditions, the Commissioner will not be privy to the
    content of the appellants examination unless and until his deposition is
    sought to be used in public in the MDL or until any trial of the appellant in
    Canada. In the latter event, it will be up to the trial judge to determine what
    use, if any the Commissioner may make of the appellants compelled testimony
    obtained under the LOR. Both the Commissioner and the appellant will have
    notice of any proposed use in the MDL, and may apply to the U.S. court for
    further direction or protection at that time.

[63]

The
    appellant is in that way protected from the Commissioner having any advance access
    to his testimony unless it becomes public in the MDL. This addresses his desire
    for protections that reach beyond the immunity he will have from the use of his
    testimony: see
EchoStar Satellite Corp. v. Quinn
, 2007 BCSC 1225, 71
    B.C.L.R. (4th) 172 for another example of a non-disclosure condition in an
    order to enforce an LOR.

E.

Conclusion

[64]

In
    my view, the application judge applied the correct test and made no error in
    his conclusion that the order to enforce the LOR could be made without being
    contrary to public policy or sovereignty or constituting an undue burden on the
    appellant by adding protective conditions. By this courts addition of three further
    protective provisions in relation to the potential for access to the deposition
    by the Commissioner, I am satisfied that any potential prejudice to the
    appellant has been significantly minimized.

[65]

I
    would therefore dismiss the appeal, but add the following three conditions to
    the order:

1.

The Commissioner
    will not seek or receive information regarding the contents of the appellants
    examination from anyone with knowledge or possession of those contents.

2.

The Commissioner
    will not seek a court order to access the appellants testimony unless one of
    the following occurs: (a) the appellant is not charged, but instead becomes a
    witness for the prosecution; or (b) the appellant is charged and may testify in
    a subsequent proceeding against him.

3.

In the event the
    Commissioner wishes to obtain an order under condition two above, the order
    must be sought and obtained from the Ontario Superior Court, on notice to the appellant.

[66]

The
    respondent asked the court to fix a date for the examination. If the parties
    are unable to agree within one week of release of these reasons, the respondent
    may suggest three available dates and times, preferably in consultation with
    counsel for the appellant. There were no costs awarded by the application judge. In my view, in light of the nature
    of these proceedings, that is also an appropriate order on the appeal.

Released: STG November 27, 2012

K.
    Feldman J.A.

I
    agree S.T. Goudge J.A.

I
    agree R.A. Blair J.A.


